Citation Nr: 0731032	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  97-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his mother



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

By letter dated December 1995, the Regional Office (RO) 
informed the appellant (and the veteran) that the appellant's 
claim for an apportionment of the veteran's compensation 
benefits was denied.  This claim was previously before the 
Board of Veterans' Appeals (Board) in November 1998, at which 
time it was remanded to ensure due process.  The case is 
again before the Board for appellate consideration.

It is noted that this is a simultaneously contested claim, 
and the appropriate due process requirements have been met.  
(See 38 C.F.R. § 19.100, 19.101, 19.102 (2006).  In any 
event, since the Board is denying the appellant's claim, no 
prejudice to the veteran will result from any failure to 
comply with due process.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1.  The veteran attended Advanced Career Training (ACT) from 
May to October 1989.

2.  His claim for benefits based on such attendance was not 
received until 1995.

3.  The claim for benefits based on the appellant's 
attendance at Widener University was received after he 
reached the age of 23. 


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's 
compensation benefits have not been met.  38 U.S.C.A. 
§§ 101(4)(A), 5307 (West 2002); 38 C.F.R. §§ 3.57, 3.403, 
3.450, 3.451, 3.667 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
53).

In any event, by letter dated in August 1995, the RO advised 
the appellant that in order to make a decision on his claim 
for an apportionment of the veteran's benefits, he had to 
complete VA Form 21-674.  It was noted that the VA needed 
information concerning the dates of his school attendance, 
especially those dates of attendance prior to September 1994.  
In a December 1995 letter, the RO informed the appellant that 
since he had not furnished the requested form, his claim was 
disallowed.  He subsequently submitted the form, and he also 
provided testimony concerning his school attendance at a 
hearing before a Veterans Law Judge in March 1998.  
Accordingly, the appellant was provided with the information 
he needed to support his claim.

Analysis

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a spouse and children if the veteran 
is not residing with the spouse and children, and the veteran 
is not reasonably discharging his or her responsibility for 
the spouse's and/or the children's support.  See 38 U.S.C.A. 
§ 5307(a); 38 C.F.R. 
§ 3.450(a).

Generally, where hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the veteran or 
other persons in interest.  38 C.F.R. § 3.451.  

Awards of pension, compensation, or dependency and indemnity 
compensation to or for a child, or to or for a veteran or 
surviving spouse on behalf of such child based on school 
attendance will be as set forth in 38 C.F.R. § 3.667.  
38 C.F.R. § 3.403.  That regulation provides that additional 
pension or compensation may be paid from a child's 18th 
birthday based upon school attendance, if the child was at 
that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  38 
C.F.R. § 3.667(a)(1).  Pension or compensation based upon a 
course of instruction at an approved educational institution 
which was begun after a child's 18th birthday may be paid 
from the commencement of the course, if a claim is filed 
within one year from that date. 38 C.F.R. § 3.667(a)(2).

For the purpose of determining entitlement benefits, the term 
"child of the veteran" means an unmarried person who is a 
legitimate child who is under the age of 18 years, or who, 
before reaching the age of 18 years, became permanently 
incapable of self-support, or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

In this case, the appellant was born in October 1970.  In 
August 1995, he reported that he had started attending 
classes at Widener University in September 1994.  During the 
hearing before a Veterans Law Judge in March 1998, the 
appellant asserted that he attended ACT between his junior 
and senior years of high school.  He also claimed that he 
took classes at Widener University in Pennsylvania from 1992 
to 1994, and that he had also attended Delaware County 
Community College.  

In a statement dated in August 1997, the Registrar of ACT 
verified that the appellant had been a full time student 
beginning in May 1989, and that he successfully completed his 
program of study in October 1989.  

With respect to the appellant's schooling from May to October 
1989, while it is true that he was under 23 when he attended 
ACT, the fact remains that his claim for benefits for this 
course of study was not received within one year of the time 
he enrolled in the course, as required by regulation.  

The Board acknowledges that the appellant asserted in his 
hearing testimony that he attended Widener University from 
1992 to 1994.  However, the veteran first reported in August 
1995 that he had begun taking courses at Widener in September 
1994, not 1992 as he subsequently alleged.  Thus, he was 
nearly 24 years old when he started coursed at Widener, and 
cannot be considered to be a child, even if he was in school.  
All VA Forms 21-674 completed by the appellant listed the 
starting date for classes at Widener University as beginning 
in 1994.  Moreover, in response to the August 1995 letter 
requesting specific information concerning his schooling 
prior to September 1994, the appellant again completed the 
form as showing courses first beginning in September 1994.  
Thus, the appellant's contention at the hearing is not 
credible.  Moreover, an application based on such alleged 
attendance was noted filed within a year the alleged 
attendance.

Accordingly, the Board concludes that there is no basis on 
which an apportionment of the veteran's compensation benefits 
may be based.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  The appellant's claim, 
therefore is denied.  


ORDER

An apportionment of the veteran's compensation benefits is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


